internal_revenue_service department of the treasury index number washington d c number release date people to contact telephone number refer reply to cc dom fi p 1-plr-103237-00 date date legend taxpayer lp1 lp2 lp3 llc1 llc2 lp4 a b year county lp5 lp6 corporation date c year plr-103237-00 mall a mall b month date d e f g h i dear this is in reply to a letter dated date requesting a ruling on behalf of taxpayer the requested ruling is that taxpayer’s allocable share of payments received by lp1 resulting from the settlement of a lawsuit and other legal claims described below are not includible in taxpayer’s gross_income solely for purposes of the gross_income tests described in sec_856 and sec_856 of the internal_revenue_code facts taxpayer is a domestic_corporation that elected to be taxed as a real_estate_investment_trust reit in and has operated as a reit since its election taxpayer conducts its business operations primarily through a limited_partnership lp1 of which taxpayer owns approximately a percent of the interests lp1 owns develops leases and manages upscale and fashion-oriented manufacturers’ outlet centers in year lp1 and lp2 agreed to jointly develop and own a manufacturers’ outlet and shopping mall mall a in county mall a was to be owned by lp3 a limited_partnership formed by lp1 and lp2 for this purpose lp3 closed on the purchase of land in early month and proceeded with plans to construct the mall a including negotiating construction financing llc1 is the general_partner of lp3 lp1 and lp4 are the members of llc1 plr-103237-00 which is treated as a partnership for federal_income_tax purposes llc2 and lp4 are the limited partners of lp3 lp1 is the sole member of llc2 which is a disregarded_entity for federal_income_tax purposes lp4 is owned by lp2 and affiliates consequently lp1 and lp2 and its affiliates indirectly each own b percent of the interests in lp3 lp5 is a limited_partnership whose general_partner is corporation lp5 is in the business of developing and owning shopping centers that typically include various discount or off-price retailers manufacturers’ outlets restaurants and entertainment venues in month lp5 filed a lawsuit seeking injunctive relief and damages against taxpayer lp1 lp2 and lp3 the lawsuit alleged that in response to the lawsuit the allegations of the lawsuit were denied and lp3 prepared but ultimately did not file a counterclaim requesting damages and injunctive relief from lp5 the counterclaim as drafted identified three categories of damages other than punitive_damages which were allegedly suffered as a result of the actions of lp5 and corporation specifically the identified damages were attorneys’ fees and expenses construction delay damages caused by the actions of lp5 and corporation that halted construction of mall a and loss of future rental income due to potential tenants refusing to sign lease agreements while mall a was embroiled in controversy and litigation although no dollar amounts were specified_taxpayer concluded that lp3's damages could reach d dollars if construction was delayed days and that the entire project would be jeopardized if construction was delayed days or more plr-103237-00 in addition to pursuing their respective legal remedies taxpayer lp1 lp3 and lp5 recognizing the high cost and economic harm that would result from the lawsuit and counterclaim began discussing a possible settlement on date taxpayer lp1 lp2 lp3 lp4 lp5 corporation and lp6 entered into an agreement the settlement agreement settling the lawsuit and related claims including claims related to the development of mall a the parties entered into the settlement agreement before the counterclaim was filed with the court under the settlement agreement lp1 agreed to sell transfer and assign all of its right title and interest in and to llc1 and llc2 to lp6 the settlement agreement states that it was lp1’s intention to transfer to lp6 all of its interests and rights in mall a in exchange lp6 agreed to reimburse lp1 for all direct expenses_incurred by lp1 in connection with mall a including costs relating to the lawsuit and percent of all third party development and construction costs incurred by lp1 on behalf of or by lp3 with respect to mall a provided that the total expenses to be reimbursed did not exceed dollar_figuree in addition to the dollar_figuree transferred to lp1 as an expense reimbursement the settlement agreement provided for a transfer by lp6 to lp1 of dollar_figuref as consideration for lp1 transferring its indirect interests in lp3 to lp6 the settlement agreement also contains a restrictive covenant under which lp1 lp2 and lp3 agree not to open a large manufacturers’ outlet type shopping center within a given radius of the proposed site of mall a through the given radius of the restriction changes each year in consideration for lp1's agreement to enter into the restrictive covenant lp6 agreed to pay lp1 dollar_figureg including dollar_figureh upon signing the agreement and four annual payments of dollar_figurei the dollar_figureg settlement amount equals taxpayer’s projection of the net present_value of what would have been lp1's portion of the net_cash_flow from mall a for years the settlement agreement also requires lp1 to terminate all existing contracts relating to the construction of mall a including all tenant leases and permits lp5 to enter into leases with any tenants whose leases were terminated by lp1 law analysis and conclusion sec_856 of the code provides that in order for a corporation to be considered a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees and gain from certain_sales or other dispositions of real_estate_assets the percent gross_income_test under sec_856 of the code in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on plr-103237-00 obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income the percent gross_income_test sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business the legislative_history also indicates that congress intended to equate the tax treatment of reits with the treatment accorded regulated_investment_companies rics in revrul_64_247 1964_2_cb_179 a ric recovered excess management fees from its investment manager the recovery was made as a result of legal action brought against the company’s former officers and directors who had owned the investment manager in revrul_74_248 1974_1_cb_167 a ric’s former investment_advisor paid the company an amount the advisor had improperly received for assigning its advisory contract the payment was made pursuant to a settlement agreement that was reached after the company’s shareholders filed a derivative action against the investment_advisor in both rulings the amounts in question were includible in gross_income under sec_61 of the code those amounts were not however income from sources that at the time the rulings were published were described in sec_851 of the code the rulings hold nevertheless that the companies' inclusion of the amounts in gross_income did not cause the companies to fail to meet the definition of a ric contained in sec_851 provided the companies in all other respects qualified for ric status for the tax_year in question revrul_64_247 and revrul_74_248 were rendered obsolete in part for purposes of sec_851 by revrul_92_56 1992_2_cb_153 which holds that if in the normal course of its business a ric receives a reimbursement from its investment_advisor and the reimbursement is included in the ric's gross_income the reimbursement is qualifying_income under sec_851 although revrul_92_56 provides that the prior revenue rulings are in part obsolete those revenue rulings remain instructive in determining how the settlement payments should be treated for purposes of sec_856 plr-103237-00 in view of the legislative intent to equate the tax treatment of reits with that of rics it is appropriate to apply the rationale of revrul_64_247 and revrul_74_248 in a reit context there is nothing in the legislative_history or any statutory interpretation that would indicate that by imposing parameters on the sources from which reits and rics may derive income congress intended to discourage reits and rics from pursuing legal remedies from which damages may be collected in this case the dispute that resulted in the settlement agreement concerned the development of real_property that likely would have produced qualifying_income under sec_856 the intervening dispute and settlement should not cause the payments received by taxpayer through its interest in lp1 to be treated as nonqualifying income accordingly we conclude that taxpayer’s allocable share of the payments received by lp1 under the settlement agreement are not includible in taxpayer’s gross_income for purposes of determining whether taxpayer has satisfied the gross_income tests under sec_856 and sec_856 other information except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether taxpayer will qualify as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions and products by alvin j kraft chief branch enclosures copy of this letter copy for sec_6110 purposes
